 Case 3:18-cv-03232-X Document 107 Filed 02/05/21         Page 1 of 13 PageID 1780



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


  AUSTIN REEVES,                             §
                                             §
         Plaintiff,                          §
                                             §
  v.                                         §
                                             §
  C. A. FRANEY;                              §
  M. HERNANDEZ;                              §   Civil Action No. 3:18-CV-03232-X
  E. CASTELLANOS;                            §
  D. CARSON;                                 §
  NEAL CAMPBELL; and                         §
  CITY OF GARLAND,                           §
                                             §
         Defendants.                         §



                       MEMORANDUM ORDER AND OPINION


       Plaintiff Austin Reeves alleged that several officers used excessive force

against him during an incident at the Garland Detention Center. He also alleged

they made patently false representations that ultimately led to him being indicted

and prosecuted on false charges. Reeves sued the officers and the City of Garland

under 42 U.S.C. § 1983.     Defendant Officer Campbell is one of those officers.

Previously, the Court granted Motions for Summary Judgment filed by the other

officers involved in the case, as well as a Motion to Dismiss for Failure to State a

Claim filed by the City of Garland. At that time, the Court refrained from ruling on

Officer Campbell’s Motion to Dismiss [Doc. No. 91] but allowed him to file a Motion

for Summary Judgment, which he subsequently did [Doc. No. 99]. Today the Court



                                         1
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21          Page 2 of 13 PageID 1781



GRANTS Officer Campbell’s Motion for Summary Judgment, finding that his

conduct did not violate Reeves’s constitutional rights, and DISMISSES AS MOOT

Campbell’s motion to dismiss [Doc. No. 91].


                                       I. Facts

      Most of the facts of the case are not in dispute. The Garland Police Department

dispatched Patrol Officer Franey to a domestic disturbance call.         At the scene,

bystanders informed Officer Franey that a man hit his girlfriend and fled, but the

girlfriend refused to give a statement. While Officer Franey remained on the scene,

Austin Reeves returned to the dispatch location. Reeves matched the description of

the suspect and had visible scratches and marks on his chest, neck, and back—which

appeared to be from a recent altercation.         Reeves told Officer Franey that his

girlfriend lived at the dispatch location and that he returned to get his phone. Officer

Franey then initiated a background check, revealing that Reeves had an outstanding

City of Dallas arrest warrant for public intoxication. Officer Franey then arrested

Reeves and transported him to the Garland Detention Center. At the detention

center, Reeves called his girlfriend using the center’s telephone. Reeves started

loudly arguing with her and became so upset that he slammed the phone into its base,

breaking the phone.

      This is where the parties’ stories start differing. After Reeves broke the phone,

the defendant officers claim they instructed him to return to his cell. But Reeves

ignored the officers’ instructions, walked away from his cell, and slammed both arms

and his head against the glass cell pod door. In an attempt to maintain control,


                                           2
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21         Page 3 of 13 PageID 1782



Officers Carson and Castellanos (followed by Officer Campbell) approached and

confronted Reeves. The officers then claim that Reeves lunged at Officer Castellanos,

striking her in the chest and knocking her to the ground. Officer Castellanos tore her

MCL in the fall. Reeves next turned and “squared up” to fight the other officers. 1

      The officers, including Officer Campbell, engaged Reeves and brought him to

the floor, where Reeves remained on his hands and knees in what the officers viewed

as an attempt to get back on his feet. The officers claim that Reeves remained in this

position despite their attempts to wrestle control of his arms and legs and their

repeated commands to stop resisting and get on the ground.           Two officers then

delivered what they identified as “trained strikes” to Reeves’s legs and neck/shoulder

region to stun him and regain control. 2 Reeves reportedly kicked Officer Carson in

the face during this struggle, causing minor bleeding. Eventually the officers secured

and cuffed Reeves’s limbs, at which point the trained strikes ceased.

      Reeves, however, tells a different story. Although admitting to hitting the pod

door with one hand (but not his head or the other hand), Reeves claims he otherwise

obeyed the officers’ directions and was returning to his cell until the officers tackled

him. Reeves denies striking Officer Castellanos, claiming she merely fell during the

fray. He also denies attempting to fight the officers or kicking Officer Carson. Reeves

also denies attempting to “stand back up” after being tackled and maintains that he

only remained on his hands and knees to protect his face from smashing against the



      1   Doc. 70 at 8.
      2   Id. at 9.

                                           3
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21           Page 4 of 13 PageID 1783



floor. 3 Finally, Reeves denies ever being told to “stop resisting” or “get on the ground”

and instead claims the officers “thoroughly beat” him until he collapsed to the floor. 4

      Officer Franey, who was not present during the detention-center altercation,

later prepared an affidavit of probable cause that included these events. To prepare

the affidavit, Officer Franey reviewed security video footage of the incident and

interviewed Officers Hernandez, Castellanos, and Carson, who described the events

as they have in this case. Officer Franey presented the affidavit to a magistrate judge

to determine probable cause, and Reeves was later charged with two counts of assault

on a public servant for striking Officer Castellanos and kicking Officer Carson. These

two charges were later dropped. Detention center staff took Reeves to Baylor, Scott

& White Medical Center the following day where he was diagnosed with leg and wrist

contusions and prescribed Motrin.

      Officer Campbell was present during the altercation but was not involved in

the preparation of affidavit prepared by Officer Franey. Officer Campbell was not

named in the original complaint, but Reeves added him to the lawsuit in his Fourth

Amended Complaint [Doc. 82]. Subsequently, Officer Campbell moved to dismiss the

suit as time barred. In resolving the claims against the other officers and the City,

the Court did not rule on Officer Campbell’s motion to dismiss, but in the interest of

judicial efficiency allowed Officer Campbell to file a Motion for Summary Judgment

in light of the order granting the Motion for Summary Judgment as to all claims



      3   Doc. 75 at 15.
      4   Id.

                                            4
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21                      Page 5 of 13 PageID 1784



against the officers named in the original lawsuit.



                                        II. Legal Standards

       Summary judgment is appropriate only if, viewing the evidence in the light

most favorable to the non-moving party, “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” 5 “A material fact is one which ‘might affect the outcome of the suit’” and “[a]

factual dispute is genuine ‘if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.’” 6 Courts “resolve factual controversies in favor of

the nonmoving party, but only where there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” 7 Thus, “the nonmoving

party cannot defeat summary judgment with conclusory allegations, unsubstantiated

assertions, or only a scintilla of evidence.” 8

       But qualified immunity affects that analysis.                     The purpose of qualified

immunity is to protect government officials from suit and liability for civil damages

“insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” 9

Consequently, qualified immunity “alters the usual summary judgment burden of



       5   FED. R. CIV. P. 56(a).
       6  Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (alteration in original) (citing Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
       7   Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013).
       8   Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007) (quotation marks omitted).
       9   Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

                                                     5
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21                        Page 6 of 13 PageID 1785



proof.” 10 Courts still draw all factual controversies in favor of the nonmovant, but

once a government official asserts the defense of qualified immunity, the burden

shifts to the plaintiff to show that the defense is not available. 11 A plaintiff seeking

to defeat qualified immunity must show genuine disputes of material fact about

whether: (1) the official violated a statutory or constitutional right, and (2) whether

the right was clearly established at the time of the challenged conduct. 12                    The

Fourteenth Amendment’s Due Process Clause protects pretrial detainees from the

use of excessive force at the state level. 13 Thus, the Court must determine whether,

viewing the summary judgment evidence in the light most favorable to Reeves,

Officer Campbell violated Reeves’s Fourteenth Amendment constitutional right to be

free from excessive force, and whether the defendants’ actions were objectively

unreasonable in light of clearly established law at the time of the conduct in

question. 14 This is a high hurdle to overcome because qualified immunity protects

“all but the plainly incompetent or those who knowingly violate the law.” 15




       10   Brown v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010).
       11   Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
       12   Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016)
        13 The Fourteenth Amendment protects the rights of pretrial detainees.          Kingsley v.
Hendrickson, 576 U.S. 389, 391 (2015). The Fourth, Fifth, and Eighth Amendments protect the rights
of post-conviction detainees. DeShaney v. Winnebago Cty. Dep’t of Social Servs., 489 U.S. 189, 200
(1989) (Fourth Amendment); Hudson v. McMillian, 503 U.S. 1, 2 (1992) (Eighth Amendment). Because
Reeves was a pretrial detainee, the Fourth, Fifth, and Eighth Amendment protections are not relevant
to the Court’s analysis.
       14   Kingsley, 576 U.S. at 391–92.
       15   Malley v. Briggs, 475 U.S. 335, 341 (1986).

                                                     6
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21                   Page 7 of 13 PageID 1786




                                        III. Application

                       A. The Detention Center Security Footage

      The Fifth Circuit recently reaffirmed that courts “need not accept a plaintiff’s

version of the facts ‘for purposes of [qualified immunity] when it is “blatantly

contradicted” and “utterly discredited” by video recordings.’” 16

      Here, Reeves claims that he did not attack any of the detention officers, that

he followed all orders, and that aside from breaking the facility telephone and

spontaneously smashing his fists against the A-Pod door, he generally conducted

himself in a manner that posed no security risk or physical threat to jail staff. The

video footage, however, shows otherwise. After smashing his arms and face against

the glass pod wall, the video shows that Reeves continued walking past the open A-

Pod door the officers directed him to enter. Next, Officers Castellanos, Carson, and

Campbell moved to confront Reeves. A struggle then ensued and the video captured

Reeves’s outstretched arm connecting with Officer Castellanos’s chest as she was

knocked off her feet. The next few frames showed Reeves turn to face the rest of the

officers and move backwards for several feet over several seconds before the entire

group fell into a pile on the floor. The footage then showed Reeves kneel with his

hands and knees tucked underneath him while the officers, including Officer

Campbell, attempted to wrestle his limbs and force him flat onto the floor. Meanwhile

the officers gave multiple commands to “stop resisting” and “get on the ground.”



      16   Garza v. Briones, 943 F.3d 740, 744 (5th Cir. 2019) (quotation marks omitted).

                                                  7
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21               Page 8 of 13 PageID 1787



Reeves did not heed these commands. The officers also delivered knees, kicks, and

strikes to Reeves’s body. All strikes ceased as soon as Reeves was flat onto the floor

with the officers securing his arms and legs.

      Far from the unprovoked use of force alleged by Reeves, the footage is

consistent with the officers’ account that Reeves refused the order to return to his

cell, punched Officer Castellanos, and then turned to fight the other officers before

being brought to the ground.               The video footage blatantly contradicts Reeves’s

account, and accordingly the Court need not credit Reeves’s account as true. 17

                                      B. Excessive Force

      The issue is then whether Officer Campbell’s use of force under these

circumstances amounted to a violation of Reeves’s Fourteenth Amendment right to

be free from excessive force while awaiting trial. 18 An actionable claim that detention

officers used excessive force in violation of Reeves’s Fourteenth Amendment rights

must demonstrate that Officer Campbell purposefully or knowingly used force that

was objectively unreasonable. 19            A court, however, “cannot apply this standard

mechanically.” 20 Objective reasonableness “turns on the facts and circumstances of

each particular case,” and must be determined “from the perspective of a reasonable

officer on the scene, including what the officer knew at the time, not with 20/20




      17   Garza, 943 F.3d at 744.
      18   Kingsley, 576 U.S. at 396–97.
      19   Id.
      20   Id. at 397.

                                                  8
 Case 3:18-cv-03232-X Document 107 Filed 02/05/21                      Page 9 of 13 PageID 1788



hindsight.” 21      Because these types of cases typically involve jail facilities and

detention centers, courts “must also account for the legitimate interests that stem

from [the government’s] need to manage the facility in which the individual is

detained, appropriately deferring to policies and practices that in th[e] judgment of

jail officials are needed to preserve internal order and discipline and to maintain

institutional security.” 22 Finally, the Supreme Court’s non-exhaustive list of factors

for assessing reasonableness includes: (1) the relationship between the need for the

use of force and the amount of force used; (2) the extent of the plaintiff's injury; (3) any

effort made by the officer to temper or to limit the amount of force; (4) the severity of

the security problem at issue; (5) the threat reasonably perceived by the officer; and

(6) whether the plaintiff was actively resisting. 23

       Here, applying the Kingsley factors establishes that Officer Campbell’s use of

force was not “objectively unreasonable.” First, there is a reasonable relationship

between the need for force and the force used. Reeves was unsecured, refusing

commands to return to his cell, attacking multiple officers, and resisting restraint.

In response, Officer Campbell and the other officers tackled him, wrestled his limbs,

and limited themselves to trained, unarmed strikes that ceased once they secured

Reeves.

       Second, Reeves’s injuries were minimal. Reeves was taken to Baylor, Scott &

White Medical Center the following day where the only diagnosed injuries


       21   Id. (quotation marks omitted).
       22   Id. (quotation marks omitted) (alterations in original).
       23   Id. (citing Graham, 490 U.S. at 396).

                                                     9
Case 3:18-cv-03232-X Document 107 Filed 02/05/21                      Page 10 of 13 PageID 1789



attributable to the officers’ use of force were leg contusions, for which the medical

staff prescribed Motrin. 24 Third, the officers tempered their use of force by employing

only trained, unarmed strikes (which apparently caused little to no physical damage)

and ceasing all strikes as soon as they secured Reeves.

       Fourth, the severity of the security problem was significant. Reeves argues

that he was unarmed, outside the immediate presence of other detainees, and highly

unlikely to be capable of escaping the detention center altogether. That is true, but

Reeves was still roaming unsecured while actively damaging property and injuring

officers. Security in a jail setting can be fragile and even small chaotic events can

snowball into larger disasters if unaddressed.                   Here, the officers perceived a

significant security problem. 25 Because Kingsley counsels the Court to “account for

the legitimate interests that stem from [the government’s] need to manage the facility

in which the individual is detained” and “appropriately defer[] to policies and

practices that in th[e] judgment of jail officials are needed to preserve internal order

and discipline and to maintain institutional security,” the Court will defer to their

risk assessment. 26         This also applies to the fifth factor, the threat reasonably

perceived by officers.

       Finally, Reeves was actively resisting the officers. Reeves insists that he did

not resist the officers’ attempts to secure him but merely chose to remain kneeling on



       24   Doc. No. 71 at 70.
       25 See Declaration of Detention Officer Hernandez, Doc. No. 71 at 31 (“Because of the security
and injury risks associated with [Reeves’s] actions, we needed to secure him on the ground.”).
       26   Kingsley, 576 U.S. at 397 (quotation marks omitted) (alterations in original).

                                                    10
Case 3:18-cv-03232-X Document 107 Filed 02/05/21                  Page 11 of 13 PageID 1790



his hands and knees, rather than lay on the floor as directed, in order to protect his

face from hitting the floor. As a detainee, however, Reeves has no authority to make

that kind of executive decision. Even taking Reeves’s explanation as true, refusing

the officers’ demands to lay on the floor with his arms and legs out, in this situation,

was active resistance.

      Given the application of the Kingsley factors here, the Court concludes that the

use of force employed by Officer Campbell in this situation was not objectively

unreasonable. Accordingly, Officer Campbell did not violate Reeves’s Fourteenth

Amendment right to be free from excessive force. 27 Thus, Reeves’s excessive force

claim fails as a matter of law.

                                      C. Bystander Claim

      Reeves also alleges a “bystander” section 1983 claim against Officer Campbell.

The Fifth Circuit recognizes bystander liability under section 1983 where an officer

“(1) knows that a fellow officer is violating an individual's constitutional rights;

(2) has a reasonable opportunity to prevent the harm; and (3) chooses not to act.” 28

The implicit requirement here, however, is that the fellow officers must be violating

an individual’s constitutional rights. Because the Court determined that no officers

violated Reeves’s Fourteenth Amendment right to be free from excessive force, there

is accordingly no bystander liability against Officer Campbell.




      27   Id. at 396–97.
      28   Whitley v. Hanna, 726 F.3d 631, 646 (5th Cir. 2013).

                                                  11
Case 3:18-cv-03232-X Document 107 Filed 02/05/21                      Page 12 of 13 PageID 1791




       D. Malicious Prosecution, Sixth Amendment, Continued Seizure

        Reeves further claims a series of constitutional violations stemming from his

allegation that Officer Campbell made patently false statements regarding the

detention-center incident. 29 The false representations allegedly occurred via Officer

Franey’s affidavit to the magistrate judge and the other officers’ statements to Officer

Franey, made for the purpose of creating that affidavit. Specifically, Reeves argues

that the video footage clearly established that he did not assault the detention

officers, and therefore the officers falsified information by reporting an assault.

According to Reeves, as a result of this falsification he was charged and prosecuted

without probable cause, denied a fair trial (although the charges were voluntarily

dismissed before a trial), and his liberty was impermissibly restricted in violation of

his Fourth, Sixth, and Fourteenth Amendment rights.

        The parties have spilt much ink weighing whether these rights exist under

these circumstances in our Constitution.                That analysis, however, is irrelevant

because each constitutional claim rests on the premise that the information given

was false. Here, the video makes clear that Reeves did assault the officers. Officer

Franey’s affidavit and the other officers’ statements reflect the events captured on

video. Therefore, there is no genuine dispute of material fact as to whether the

officers falsified information—they simply did not. Reeves’s assorted constitutional



        29 While the Fourth Amended Complaint does not directly allege that Officer Campbell had

anything to do with the preparation of Officer Franey’s affidavit, the causes of action are stated against
the “Individual Defendants,” which presumably includes Officer Campbell.

                                                   12
Case 3:18-cv-03232-X Document 107 Filed 02/05/21         Page 13 of 13 PageID 1792



claims fail as a matter of law because the officers cannot have violated his rights by

falsifying information if the information they gave was not false.

                                   IV. Conclusion

      For the foregoing reasons, the Court GRANTS the Motion for Summary

Judgment [Doc. No. 99] as to all claims against Officer Campbell, based on the finding

that his conduct did not violate Reeves’s constitutional rights. Because the Court

grants summary judgment here, the Court DISMISSES AS MOOT Campbell’s

Motion to Dismiss [Doc. No. 91].


IT IS SO ORDERED this 5th day of February, 2021.




                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE




                                          13
